DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Acknowledgment is made of the amendment filed 2/16/21 (“Amend.”), in which: claims 1 and 2 are amended; new claim 13 is added; and the rejection of the claims are traversed.  Claims 1-13 are currently pending an Office action on the merits as follows.

Response to Arguments
Applicant’s arguments with respect to claims 1-13 have been fully considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a resistive element made of carbon (a non-metallic element), does not reasonably provide enablement for every and all types of resistive elements formed of non-metallic materials. The applicant points to [0020] for support of the amendment.  However, the paragraph is directed specifically to carbon. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to the invention commensurate in scope with these claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hisashi (Japan Publication JP2016176732 (submitted with applicant’s IDS) in view of Zhang (US Patent 10,831,296).
Regarding independent claim 1, Hisashi teaches an input unit, comprising: 
a touch panel of a capacitive type configured to detect a touch operation by a user; (Hisashi teaches of having a wristwatch type device having a capacitive touch panel, 114 (Abstract));
and an accessary member attached to the touch panel; wherein the accessary member has a specific part above a detection face of the touch panel, (Accessary member, 102 (case/housing) which is illustrated to be attached to the touch panel in Fig. (a) (Page 2 of the included translation).  The accessary member, 102 has a specific part, 110 (top bezel portion) which is located above the touch panel, 114 (Fig. (a));
Although Hisashi teaches of having a specific part comprising a detecting element, ELC (represents all elements) comprising a plurality of detecting elements used for touch detection via capacitance, Hisashi does not explicitly teach
the specific part includes at least one resistive element, the at least one resistive element is formed of a non-metallic material
However, in the same field of endeavor, Zhang discloses of using carbon nanotubes or graphene (an allotrope of carbon) for capacitance touch detection. Graphene is well-known as a non-metal. Carbon nanotubes can have a semi-conductive form.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the capacitive touch detection operation using the detecting element of Hisashi, wherein the detecting element is located in the specific part; to include the feature of using a carbon (non-metallic) material for capacitive touch detection, as disclosed by Zhang to provide user input detection.
and a touch operation to the accessary member by the user enables a touch operation to the touch panel (Fig. (b) Illustrates a touch operation to the side area of the watch above the resistive element, ELC and is detected by the touch panel (see Pages 10-12 of the included translation of Hisashi).
Regarding dependent claim 2, Hisashi, as modified by Zhang, discloses the input unit according to claim 1, wherein the at least one resistive element includes:
a plurality of resistive elements, and the touch panel differentially detects a touch operation to a plurality of positions on the touch panel based on a touch operation by the user at a plurality of positions each overlapping with one of the resistive elements in the accessary member corresponding to the plurality of positions on the touch panel (Fig. (b) of the included translation, illustrates a plurality of resistive elements of the resistive element, ELC being overlapped by a user (Fig. (b)) in the combined teachings of Hisashi and Zhang.  As cited in claim 1, Pages 10-12 of Hisashi teach the touch panel receiving inputs when the user is placed over the accessary member containing the elements).
Regarding dependent claim 3, Hisashi, as modified by Zhang, discloses the input unit according to claim 1, wherein:
the specific part is disposed above a part of the detection face of the touch panel (top bezel portion, 110, Hisashi, Fig. (a)), page 2).
Claim 4 has the same limitations of claim 3 and is rejected in the same manner.
Regarding dependent claim 5, Hisashi, as modified by Zhang, discloses the input unit according to claim 1, wherein:
the resistive element is embedded in the specific part (Fig. (a) further illustrate the resistive element, ELC embedded in the specific part, (top bezel portion of 110).
Claims 6-8 having similar limitations to claim 5 and are rejected in the same manner.
Regarding dependent claim 9, Hisashi, as modified by Zhang, discloses the input unit according to claim 1, wherein:
the resistive element is continuous along a shape of the accessary member (Hisashi illustrates on page 25 of the applicant submitted version of JP2016176732 of the ELC having a continuous shape along the accessary member.  The ELC provided as a resistive element as provided by the teachings of Zhang).
Regarding dependent claim 10, Hisashi, as modified by Zhang, discloses the input unit according to claim 1, wherein:
the input device is for a wristwatch-type electronic device, the specific part is a bezel, and the accessary member is a case (Hisashi teaches the input unit is a watch type input device (page 7), the specific part is a bezel (top portion of 110) and the accessary member is a housing (case) of the device).
Regarding dependent claim 11, Hisashi, as modified by Zhang, discloses the input unit according to claim 1, wherein:
 the resistive element has a resistance value that is lower than a resistance value of a part of the specific part other than the resistive element (Hisashi indicates that the specific part is made of resin and has a dielectric constant of 2, which is a well-known dielectric constant of the resin Teflon.  Teflon is also a well-known insulator.  Graphene has a well-known resistance of 3300 – 3500 ohms and is a conductor.  A conductor has a resistance value lower than an insulator.  Therefore, the resistive element made of graphene has a resistance value lower than the specific part made of resin).
Regarding dependent claim 12, Hisashi, as modified by Zhang, discloses an electronic device comprising: the input unit according to claim 1; 
and a display panel accommodated in the accessary member, wherein the touch panel is disposed on a face of the display panel closer to eyesight of the user so that the touch panel is surrounded with the accessary member (Fig (a) on page 2, illustrates the display panel, 112 accommodated in the accessary member and the touch panel, 114 disposed on the face of the display panel closer to a user’s eyesight and the touch panel surrounded by the accessary member).
Regarding dependent claim 13, Hisashi, as modified by Zhang, discloses the input unit according to claim 1, wherein:
the resistive element is formed of a carbon material (See teachings of Zhang in claim 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHAD M DICKE/Primary Examiner, Art Unit 2693